Citation Nr: 0311427	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for gastroesophageal 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1963 to 
December 1979, as well as four years of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Some of the evidence considered herein was obtained pursuant 
to development undertaken by the Board.  In so far as the 
claims decided herein have been granted by the Board, the 
Board has determined that there is no prejudice to the 
veteran as a result of the Board deciding these claims 
without first remanding the claims for RO consideration in 
light of the newly developed evidence. 

The issue of entitlement to service connection for 
hypertension is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran's cervical spine disability originated during 
his active service.

3.  The veteran's lumbar spine disability originated during 
his active service.

4.  The veteran's esophageal stricture and gastroesophageal 
reflux disease originated during his active service.




CONCLUSIONS OF LAW

1.  Cervical spine disability was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

2.  Lumbar spine disability was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  Gastroesophageal disability was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claims 
of entitlement to service connection for cervical and lumbar 
spine disabilities and for gastroesophageal reflux disease.  
Therefore, no further development of these issues is required 
under the VCAA or the regulations implementing it.  

II.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2002).

i.  Service Connection for Cervical and Lumbar Spine 
Disabilities

The veteran's service medical records show that he complained 
of low back pain in September 1969.  The assessment was low 
back strain.  The veteran reported low back pain in October 
1973 and denied trauma to his back.  He was placed on profile 
in September 1975 for back pain and restricted from lifting, 
dragging or carrying more than 30 pounds.  On separation 
examination in October 1979, the veteran indicated that he 
still had back problems from an injury which had occurred 
while he was on temporary duty to Hahn Air Force Base in 
Germany.  The examiner noted that the veteran had been 
treated for cervical back pain at Hahn Air Force Base and 
that the veteran had injured his back at work in 1975 or 
1976.  

Records from the veteran's chiropractor show that the veteran 
was treated for low back and neck pain from November 1992 
through September 1994.

A December 1999 private radiographic report notes that the 
veteran had phase III cervical degenerative joint disease and 
lumbar degenerative joint disease.  

Private treatment notes show that the veteran presented with 
neck pain, mid back pain and low back pain.

The veteran submitted his claim of entitlement to service 
connection in May 2000.

A VA spine examination was conducted in January 2001.  The 
veteran reported that he had worked as an aircraft metal 
worker in the Air Force.  He indicated that he had strained 
his back while pulling some heavy equipment.  He complained 
of exacerbation of his symptoms with lifting or twisting 
activities.  He stated that his symptoms were relieved with 
chiropractic manipulation.  On physical examination, there 
was some loss of lumbar lordosis.  There were no paraspinal 
spasms palpable.  Sensation was intact and equal bilaterally.  
The veteran was able to toe and heel walk, and he had a 
negative straight leg raise.  The impression was possible 
degenerative joint disease at the lumbar spine.  

A further examination of the veteran's spine was performed in 
September 2002.  The veteran reported that while he was in 
Germany during the 1970s he sustained an injury to his back 
when he was moving some heavy equipment.  He indicated that 
since that time he had experienced pain over the C7 area of 
his neck as well as in his low back.  The assessment 
following the examination was posterior neck pain and 
stiffness and mechanical low back pain since a lifting injury 
in the 1970s.  The examiner opined that it was at least as 
likely as not that the disorder originated during service.

On VA spine examination in March 2003, the impression was 
degenerative arthritis of the cervical and lumbar spine with 
grade 1 spondylolisthesis.  The examiner opined that it was 
as likely as not that the veteran's degenerative changes of 
the cervical and lumbar spine were causally related to his 
military stay.  He pointed out that although there was no 
direct link to any trauma, the veteran had a history of heavy 
lifting in service, and that such activity was causally 
related to the degenerative changes in the veteran's spine.  

The Board concludes that service connection is warranted for 
cervical and lumbar spine disabilities.  In this regard the 
Board notes that the veteran's service medical records 
document complaints of back pain during the veteran's 
military career.  In fact, the veteran was placed on physical 
profile in 1975 for back pain and restricted from lifting or 
other activities which would exacerbate the condition.  
Evidence associated with the claims folder reveals private 
treatment of the veteran for neck, mid back and low back 
complaints.  Two VA examiners have opined that the veteran's 
cervical and lumbar spine disabilities are related to his 
military service.  Accordingly, service connection is in 
order for cervical and lumbar spine disabilities.

ii.  Service Connection for Gastroesophageal Disability

The veteran's service medical records document repeated 
complaints of epigastric pain.  An August 1971 treatment note 
indicates chronic epigastric burning and tightness, relieved 
by antacids.  The provider indicated that there was no 
evidence of a clinical peptic ulcer but he felt that the 
veteran's symptoms required the attention of the 
gastrointestinal service.  A diagnosis of chronic dyspepsia 
was made.  On discharge examination, the veteran's history of 
frequent indigestion was noted.  

A January 1997 gastrointestinal series revealed a small 
sliding hiatal hernia with Schatzki's ring, small mid 
esophageal diverticulum and mild spasm of the duodenal bulb 
which suggested the possibility of mild peptic disease.

A VA examination was conducted in January 2001.  The examiner 
noted that the claims folder was not available for review.  
The veteran reported suffering from heartburn and 
nonprogressive dysphasia since 1965.  He indicated that he 
had been diagnosed with gastroesophageal reflux disease about 
nine months previously.  The veteran endorsed dysphasia twice 
in the past month and indicated that he suffered from 
heartburn about twice per week.  The impression was upper 
gastrointestinal symptoms most consistent with 
gastroesophageal reflux disease, partially managed at 
present.  The examiner noted that a barium swallow was being 
ordered to further evaluate the veteran's dysphasia.

A further VA examination was performed in October 2002.  The 
examiner noted that the veteran's claims folder was not 
available for review.  The veteran reported a history of 
gastritis and indicated that he had been diagnosed with a 
hiatal hernia seven years previously.  He stated that he took 
Zantac, which helped to control his symptoms.  The impression 
was gastroesophageal reflux disease.  

The veteran submitted to a further VA examination in March 
2003.  The examiner noted that the veteran had been diagnosed 
with gastritis and that his complaints were well documented 
in his service records.  The veteran reported that he had 
been taking Zantac for about five years and that he continued 
to suffer from brief epigastric burning on a daily basis.  He 
endorsed some dysphasia to solids.  Examination of the 
veteran's abdomen revealed some epigastric tenderness.  The 
examiner noted that there was a good amount of evidence 
regarding the veteran's gastritis in service.  He opined that 
the veteran's esophageal stricture and gastroesophageal 
reflux disease were related to his time in the military.  

Having reviewed the evidence pertaining to the merits of this 
claim, the Board finds that service connection is warranted 
for esophageal stricture and gastroesophageal reflux disease.  
In this regard the Board notes that the veteran's service 
medical records document gastrointestinal complaints over the 
course of the veteran's military career.  The veteran has 
consistently reported that his stomach symptoms began in 
service and that he has experienced such symptoms since that 
time.  The March 2003 examiner, who had access to the claims 
folder and noted that the veteran's service medical records 
indicated treatment for gastric complaints, opined that the 
veteran's esophageal stricture and gastroesophageal reflux 
disease were related to his time in the military.  Therefore, 
the Board concludes that service connection is also in order 
for this disability.



ORDER

Entitlement to service connection for cervical spine 
disability is granted.

Entitlement to service connection for lumbar spine disability 
is granted.

Entitlement to service connection for gastroesophageal 
disability is granted.


REMAND

As noted previously, the VCAA was signed into law during the 
pendency of the veteran's appeal.  In order to comply with 
the requirements of the VCAA and the implementing 
regulations, the Board undertook additional development of 
the veteran's claim of entitlement to service connection for 
hypertension, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), 
which authorized the Board to obtain additional evidence, 
clarify evidence, correct a procedural defect and undertake 
additional action essential for a proper appellate decision.  
In November 2002 and February 2003, the Board sent letters to 
the veteran requesting him to provide pertinent medical 
records or provide the information and authorization 
necessary for the Board to obtain such records.  The Board 
informed the veteran that the information or evidence should 
be submitted within 30 days of the date of the Board's 
letter.  The Board then arranged for the veteran to undergo 
VA examinations of his claimed hypertension.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit also held that the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorize the Board to render a 
decision not less than 30 days after providing the notice 
required under 38 U.S.C.A. § 5103(a), are invalid because 
they are contrary to 38 U.S.C.A. § 5103(b), which provide the 
claimant a period of one year in which to submit the 
requested evidence and information.  Id. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to service 
connection for hypertension.  The RO must 
also inform the veteran that any evidence 
and information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
VCAA notice letter.

If the veteran identifies additional 
evidence, the RO should take appropriate 
steps to obtain such evidence.
 
2.  Upon completion of the above-directed 
development, the RO should undertake any 
other indicated development.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for hypertension in light of 
the evidence received since the issuance 
of the statement of the case in October 
2001.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



